UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☑ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2016 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-12711 DIGITAL POWER CORPORATION ( Exact name of registrant as specified in its charter ) California 94-1721931 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 48430Lakeview Blvd Fremont, CA 94538-3158 (Address of principal executive offices) (510) 657-2635 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes ☐ No ☑ At August 12, 2016, the registrant had outstanding 6,775,971 shares of common stock. DIGITAL POWER CORPORATION TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2016 and December 31, 2015 3 Consolidated Statements of Operations for the three and six months ended June 30, 2016 and June 30, 2015 5 Consolidated Statements of Comprehensive Income (Loss) for the three and six months ended June 30, 2016 and June 30, 2015 6 Statement of Changes in Shareholders’ Equity for the six months ended June 30, 2016 and June 30, 2015 7 Consolidated Statements of Cash Flows for the six months ended June 30, 2016 and June 30, 2015 8 Notes to Interim Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables Related parties – trade receivables 52 77 Prepaid expenses and other accounts receivable Inventories (Note 3) Total current assets PROPERTY AND EQUIPMENT, NET INVESTMENT IN TELKOOR 90 90 LONG-TERM DEPOSITS 13 13 Total Non- current assets Total assets $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 3 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Advances from customers and deferred revenue 10 Other current liabilities Total current liabilities SHAREHOLDERS' EQUITY: Share capital - Series A Redeemable Convertible Preferred shares, no par value - 500,000 shares authorized; 0 shares issued and outstanding at June 30, 2016 and December 31, 2015 - - Preferred shares, no par value - 1,500,000 shares authorized; 0 shares issued and outstanding at June 30, 2016 and December 31, 2015 - - Common shares, no par value - 30,000,000 shares authorized; 6,775,971 shares issued and outstanding as of June 30, 2016 and December 31, 2015 - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 4 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Six months ended June 30, Three months ended June 30, Unaudited Revenues $ Cost of revenues Gross profit Operating expenses: Engineering and product development Selling and marketing General and administrative Total operating expenses Operating income (loss) ) ) 11 ) Financial income (expense), net 62 (3 ) 55 ) Impairment of investment - ) - ) Income (Loss) before income taxes ) ) 66 ) Income taxes - Net (loss) income $ ) ) $ 66 $ ) Basic net income (loss) per share $ ) $ ) $ $ ) Diluted net income (loss) per share $ ) $ ) $ $ ) The accompanying notes are an integral part of the interim consolidated financial statements. 5 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS U.S. dollars in thousands Six months ended June 30, Three months ended June 30, Unaudited Net (loss) income $ ) $ ) $ 66 $ ) Other Comprehensive income, net of tax: Change in net foreign currency translation adjustment ) 27 ) Other comprehensive income ) 27 ) Total comprehensive income (loss): $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the interim consolidated financial statements. 6 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Common Shares Number Additional paid-in capital Accumulated deficit Other accumulated comprehensive income (loss) Total shareholders equity Balance as of January 1, 2016 $ $ ) $ ) $ Stock compensation related to options granted to employees - 87 - - 87 Comprehensive loss: Net loss - - ) - ) Foreign currency translation adjustments - - ) ) Balance as of June 30, 2016 $ $ ) $ ) $ Balance as of January 1, 2015 $ $ ) $ ) $ Stock compensation related to options granted to employees - - - Comprehensive loss: Net loss - ) - ) Foreign currency translation adjustments - - 27 27 Balance as of June 30, 2015 $ $ ) $ ) $ The accompanying notes are an integral part of the interim consolidated financial statements 7 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Unaudited Cash flows from operating activities: Net loss $ ) $ ) Adjustments required to reconcile net income to net cash provided by operating activities: Depreciation 84 71 Amortization of intangible asset - 48 Stock compensation related to options granted to employees 87 Impairment of investment in Telkoor - Write down of inventory 43 Decrease ( Increase) in trade receivables, net 4 Decrease (Increase) in prepaid expenses and other accounts receivable 53 ) Decrease (increase) in inventories ) Decrease in accounts payable and related parties- trade payables ) ) Increase (decrease) in deferred revenues and other current liabilities ) ) Net cash provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: - - Effect of exchange rate changes on cash and cash equivalents ) 5 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 8 DIGITAL POWER CORPORATION AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 1:-GENERAL a. Digital Power Corporation (the “Company” or “DPC”) was incorporated in 1969, under the General Corporation Law of the State of California. The Company and Digital Power Limited (“DPL”), a wholly owned subsidiary located in the United Kingdom, are currently engaged in the design, manufacture and sale of switching power supplies and converters. The Company has two reportable geographic segments - North America (sales through DPC) and Europe (sales through DPL). b. In January 2016, Telkoor Telecom Ltd. (“Telkoor”) sold its entire commercial assets to Advice Ltd. (“Advice”). Consequently, the Company depends on Advice for design, to retain product technology up-to-date and manufacturing capabilities for certain of the products that the Company sells. If Advice is unable or unwilling to continue designing or manufacturing the Company's products in required volumes and with a certain level of quality on a timely basis, that could lead to loss of sales and adversely affect the Company's operating results and cash position. The Company also depends on Advice's intellectual property and ability to transfer production to third party manufacturers. Failure to obtain new products in a timely manner or delay in delivery of products to customers will have an adverse effect on the Company's ability to meet its customers’ expectations.In addition, the Company operates in highly competitive markets where the ability to sell Advice’s products could be adversely affected by Advice's agreements with other companies, long lead-times and the high cost of Advice’s products. In 2010, the Company purchased specific IP from Telkoor in order to reduce its dependency on Telkoor with respect to a certain line of products. NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited consolidated financial statements as of June 30, 2016 and for the three and six months ended June 30, 2016 and 2015 are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods. The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management's discussion and analysis of the financial condition and results of operations, contained in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2015. The results of operations for the three and six months ended June 30, 2016 are not necessarily indicative of the results for the entire fiscal year ending December 31, 2016. The significant accounting policies applied in the annual financial statements of the Company as of December 31, 2015 areapplied consistently in these financial statements. 9 DIGITAL POWER CORPORATION AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 3:- INVENTORIES June 30, December 31, Unaudited Raw materials, parts and supplies $ $ Work in progress Finished products $ $ NOTE 4:- ACCOUNTING FOR STOCK-BASED COMPENSATION Share Option Plan 1. Under the Company's Digital Power 2012 (as amended) (“Incentive Share Option Plan”), options may be granted to employees, officers, consultants, service providers and directors of the Company or its subsidiary. 2. As of June 30, 2016, the Company had authorized according to the Incentive Share Option Plan, the grant of options to officers, management, other key employees and others of up to 1,372,630 options for the Company’s common shares. The maximum term of the options is ten years from date of grant. As of June 30, 2016, an aggregate of 761,130 shares of the Company’s common stock were still available for future grant. 3. The options granted generally become fully exercisable after four years and expire no later than 10 years from the date of the option grant. Any options that are forfeited or cancelled before expiration become available for future grants. 4. A summary of the Company’s employee share option activity (except options to consultants and service providers) and related information is as follows: Six months ended June 30, 2016 Amount of options Weighted average exercise price Weighted average remaining contractual term (years) Aggregate intrinsic value (*) In thousands Outstanding at the beginning of the period $ $ - Expire $ Outstanding at the end of the period $ $ - Exercisable options at the end of the period $ $ - (*) Calculation of aggregate intrinsic value is based upon the share price of the Company’s common stock as on June 30, 2016 ($0.40) per share). 10 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 4:- ACCOUNTING FOR STOCK-BASED COMPENSATION (Cont.) Under the provisions of ASC 718, the fair value of each option is estimated on the date of grant using a Black-Sholes option valuation model that uses the assumptions such as stock price on the date of the grant, exercise price, risk-free interest rate, expected volatility, expected life and expected dividend yield of the option. Expected volatility is based exclusively on historical volatility of the entity's stock as allowed by ASC 718. The Company uses historical information with respect to the employee options exercised to estimate the expected term of options granted, representing the period of time that options granted are expected to be outstanding. The risk-free interest rate of the period within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. No options were granted during the first six months of 2016. The total employee’s equity-based compensation expense related to all of the Company’s equity-based awards recognized for the three and six months ended June 30, 2016 and 2015 is comprised as follows: Six months ended Three months ended June 30, 2016 June 30, 2015 June 30, 2016 June 30, 2015 Unaudited Unaudited Unaudited Unaudited Cost of goods sold 4 3 2 2 Sales and marketing expenses 2 6 1 4 Research and development 8 11 4 7 General and administrative 73 36 77 Total employees equity-based compensation expense 87 43 90 As of June 30, 2016, there was $327 of total unrecognized compensation cost related to unvested share-based compensation arrangements granted under the share option plans. That cost is expected to be recognized over a period of the next 1.94 years. 11 DIGITAL POWER CORPORATION AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 5:- INCOME (LOSS) PER SHARE -The following table sets forth the computation of the basic and diluted net income (loss) per share: Six months ended June 30, Three months ended June 30, Unaudited Denominator for basic net income per share of weighted average number of common shares Effect of dilutive securities: Employee stock options - - Denominator for diluted net income per common share Basic net income (loss) per share $ ) $ ) $ $ ) Diluted net income (loss) per share $ ) $ ) $ $ ) NOTE 6:- INVESTMENT IN TELKOOR On June 16, 2011 the Company acquired 1,136,666 shares of Telkoor, a major shareholder of the Company and an Israeli company listed in the Tel Aviv stock exchange, which represented 8.8% (8.4% as of June 30, 2016) of the outstanding shares of Telkoor. As a result of this transaction, an existing manufacturing agreement between Digital Power and Telkoor was updated and extended. Equity securities that do not have readily determinable fair values (i.e. non-marketable equity securities) and are not required to be accounted for under the equity method are typically carried at cost (i.e., cost method investments), as described in ASC 325-20. The Company has classified its investment in Telkoor's shares using the cost method in accordance with ASC 325-20 "Investments in Other". Paragraphs 320-10-35-17 through 35-35 discuss the methodology for determining impairment and evaluate whether the impairment is other than temporary and therefore should be recognized . The Company recorded an impairment of its investment in Telkoor of $0 for the six months ended June 30, 2016 compared to $106 for the six months ended June 30, 2015 and $110 for the year ended December 31, 2015. 12 DIGITAL POWER CORPORATION AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 7:-SEGMENTS, MAJOR CUSTOMERS AND GEOGRAPHIC INFORMATION The Company has two reportable geographic segments (see Note 1 for a brief description of the Company's business). The following data presents the revenues, expenditures and other operating data of the Company's geographic operating segments in accordance with ASC 218 "Segment Reporting" ("ASC 218"). Six months ended June 30, 2016 (unaudited) DPC DPL Eliminations Total Revenues $ $ $ - $ Intersegment revenues 62 - ) - Total revenues $ $ $ ) $ Depreciation and amortization expense $ 38 $ 45 $ - $ 83 Operating income (loss) $ ) $ (8 ) $ - $ ) Impairment of investment - Financial expense, net ) 72 62 Net income (loss) $ ) $ 64 $ - $ ) Expenditures for segment assets, as of June 30, 2016 $ 23 $ 51 $ - $ 74 Total assets as of June 30, 2016 $ $ $ - $ Six months endedJune30, 2015 (unaudited) DPC DPL Eliminations Total Revenues $ $ $ - $ Intersegment revenues - ) - Total revenues $ $ $ ) $ Depreciation and amortization expense $ 37 $ 82 $ - $ Operating income (loss) $ ) $ $ - $ ) Impairment of investment ) ) Financial expense, net (3 ) (3 ) Net income (loss) $ ) $ 54 $ - $ ) Expenditures for segment assets, as of June 30, 2015 $ 50 $ 55 $ - $ Total assets as of June 30, 2015 $ $ $ - $ 13 Three months ended June 30, 2016 (unaudited) DPC DPL Eliminations Total Revenues $ $ $ - $ Intersegment revenues 56 - ) - Total revenues $ $ $ ) $ Depreciation and amortization expense $ 19 $ 24 $ - $ 43 Operating income (loss) $ 33 $ ) $ - $ 11 Impairment of investment - - - Financial income (expense), net (3 ) 58 55 Net income (loss) $ 30 $ 36 $ - $ 66 Expenditures for segment assets, as of June 30, 2016 $ - $ 3 $ - $ 3 Total assets as of 30, 2016 $ $ $ - $ Three months ended June 30, 2015 (unaudited) DPC DPL Eliminations Total Revenues $ $ $ - $ Intersegment revenues 11 - ) - Total revenues $ $ $ ) $ Depreciation and amortization expense $ 19 $ 42 $ - $ 61 Operating income (loss) $ ) $ $ - $ ) Impairment of investment ) ) Financial expense, net ) ) Net income (loss) $ ) $ (7 ) $ - $ ) Expenditures for segment assets, as of June 30, 2015 $ 4 $ 2 $ - $ 6 Total assets as of June 30, 2015 $ $ $ - $ 14 DIGITAL POWER CORPORATION AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS Major customer data as a percentage of total revenues: The following table sets forth the customers that represented 10% or more of the Company’s total revenues in the period of six months ended June 30, 2016. Total Revenuesby Major Customer (in thousands) Percentage of Total Company Revenues Customer A 20 % Revenue from customer A was attributable to DPC . 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 and the Securities Exchange Act of 1934. All statements other than statements of historical facts are statements that could be deemed forward-looking statements. These statements are based on our expectations, beliefs, forecasts, intentions and future strategies and are signified by the words “expects”, “anticipates” , “intends”, “believes” or similar language. In addition, any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business and other characterizations of future events or circumstances are forward-looking statements. These forward-looking statements are only predictions and are subject to risks, uncertainties, and assumptions that are difficult to predict, including those identified below, under “Part II, Item 1A. Risk Factors” and elsewhere in this report. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. All forward-looking statements included in this quarterly report are based on information available to us on the date of this report and speak only as of the date hereof. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. In this quarterly report, the “Company,” “Digital Power,” “we,” “us” and “our” refer to Digital Power Corporation, a California corporation, and our wholly-owned subsidiary, Digital Power Limited. GENERAL We are a solution-driven organization that designs, develops, manufactures and sells high-grade customized and flexible power system solutions for the most demanding applications in the medical, military, telecom and industrial markets.We are highly focused on high-grade and custom product designs for the commercial, medical and military/defense markets, where customers demand high density, high efficiency and ruggedized products to meet the harshest and/or military mission critical operating conditions.We are a California corporation originally formed in 1969, and our common stock trades on the NYSE MKT under the symbol “DPW”.Our corporate headquarters are located in the heart of the Silicon Valley. Our wholly-owned UK -based subsidiary, Digital Power Limited (“DPL”), located in Salisbury, England, operates under the brand name of “Gresham Power Electronics” (“Gresham”). DPL designs, manufactures and sells power products and system solutions mainly for the European marketplace, including power conversion, power distribution equipment, DC/AC (Direct Current/Active Current) inverters and UPS (Uninterrupted Power Supply) products. Our European defense business is specialized in the field of naval power distribution products . We believe that we are one of the first companies in the power solutions industry to introduce a product strategy based on the premise that products developed with an extremely flexible architecture enable rapid modifications to meet unique customer requirements for non-standard input and output voltages. We continue to sell products with flexible configurations to customers serving diversified applications in telecom, industrial and medical market segments. We believe our high density and high efficiency power products have set an industry standard for providing high-power output in a small packaging sizes. We market and sell our products to many diverse market segments, including the telecom, industrial, medical and military/defense industries.Our products serve a global market, with an emphasis on North America and Europe.We offer a broad product variety, including a full custom product design, standard and modified-standard products. Our unique high-speed switching power rectifiers include but are not limited to defense and commercial custom power products, server power supplies, front-end, open-frame, enclosed, CompactPCI, MicroTCA, Desktop/Wall-mount Adaptors, Power over Ethernet (POE) and other product solutions. Our product power range is from 10 watts to 75,000 watts. In an effort to provide high quality products, better control our manufacturing costs and sell our products at competitive pricing to support our markets, we have entered into several contract manufacturing agreements with several manufacturers both domestically and in Asia, primarily China.To comply with the US International Traffic in Arms Regulations (“ITAR”) regulations, we manufacture our military products by a domestic manufacturer that complies with US ITAR regulations and is certified to perform such manufacturing services. We intend to remain an innovative leader in the development of cutting-edge custom power solutions and feature rich products to meet any customer needs and requirements, rugged power systems to meet harsh and extreme operation environment conditions, and high efficiency, high-density and scalable power systems. 16 RESULTS OF OPERATIONS THREE AND SIX MONTHS ENDED JUNE 30, 2, 201 5 Revenues Our revenues decreased by $87,000, or 4.04%, to $2,064,000 for the three months ended June 30, 2016, from $2,151,000 for the three months ended June 30, 2015. The slight decrease was primarily the result of a decrease in revenue from military products manufactured by the Company’s European operation in Gresham, U.K. (DPL), offset by an increase in revenue from commercial products in North America due to an increase in demand in some of our medical and defense products. We had one customer that accounted for more than 10% of the consolidated revenues for the six months ended June 30, 2016. Revenues from our U.S. operations increased by 14.0% to $1,212,000 for the three months ended June 30, 2016, from $1,063,000 for the three months ended June 30, 2015. Revenues from our European operations of DPL decreased by 21.7% to $852,000 for the three months ended June 30, 2016, from $1,088,000 for the three months ended June 30, 2015.The decrease was primarily a consequence of the timing of equipment deliveries to take account of warship building programs. For the six months ended June 30, 2016, our revenues decreased by 6.7% to $3,777,000 from $4,047,000 for the six months ended June 30, 2015. The decrease in revenues was attributable primarily to the decrease in shipments of military products of DPL. Gross Margins Gross margins decreased slightly to 36.5% for the three months ended June 30, 2016 compared to 37.2% for the three months ended June 30, 2015. Gross margins for the six months ended June 30, 2016 decreased to 36.4% compared to gross margins of 37.4% for the six months ended June 30, 2015. The slight decrease in gross margins was mainly attributable to the decrease in profitability of our commercial products sold by our U.S operations. Engineering and Product Development Engineering and product development expenses decreased by $56,000 to $170,000 for the three months ended June 30, 2016 from $226,000 for the three months ended June 30, 2015. Engineering and product development expenses were $364,000 for the six months ended June 30, 2016 as compared to $460,000 for the six months ended June 30, 2015. The overall decrease in our engineering and product development expenses for the comparative six month periods was primarily related to the completion of custom product development efforts for medical and broadband applications, which lowered the amount of outside contracted engineering services incurred by our U.S operations. Selling and Marketing Selling and marketing expenses were $233,000 and $488,000, respectively, for the three and six months ended June 30, 2016 as compared to $259,000 and $519,000, respectively, for the three and six months ended June 30, 2015. The decrease in sales and marketing expenses for the three and six month periods of 2016 versus the 2015 comparable periods was primarily the result of reduction in sales staff. 17 General and Administrative General and administrative expenses were $340,000 and $711,000, respectively, for the three and six months ended June 30, 2016 as compared to $463,000 and $901,000, respectively, for the three and six months ended June 30, 2015. The decrease in our general and administrative expenses for the comparative period was mainly due to the resignation of our former CFO, lower stock option expenses and a decrease in legal costs. Impairment of investment The Company didn’t recorded an impairment of its investment in Telkoor for the three and six months ended June 30, 2016 compared to an impairment of $56,000 for the three months ended June 30, 2015 and 106,000 for the six months ended June 30, 2015. Financial Income (Expenses), net Financial income, net was $55,000 for the three months ended June 30, 2016 compared to expenses of $68,000 for the three months ended June 30, 2015. Financial income is primarily related to foreign currency exchange gains or losses, and the Company’s European operations realized a significant benefit in currency fluctuations during the 2016 period. Operating Loss The Company recorded an operating income of $11,000 for the three months ended June 30, 2016 compared to operating loss of $147,000 for the three months ended June 30, 2015. The decrease in operating loss was achieved by increased sales in North America and lower operating expenses. For the six months ended June 30, 2016, the Company recorded an operating loss of $189,000 compared to operating loss of $366,000 for the six months ended June 30, 2015. The decrease in operating loss is primarily related to decrease in operating expenses offset by a decrease in revenues. Net Income (Loss) The Company recorded a net income of $66,000 for the three months ended June 30, 2016 compared to a net loss of $271,000 for the three months ended June 30, 2015 as a result of the aforementioned changes and $56,000 impairment of investment in the second quarter of 2015. For the six months ended June 30, 2016, the Company recorded a net loss of $127,000 compared to net loss of $475,000 for the six months ended June 30, 2015 (that included a $106,000 impairment of investment). Other comprehensive income (loss) Other comprehensive loss was $152,000 and $210,000, respectively, for the three and six months ended June 30, 2016 as compared to other comprehensive income of $138,000 and $27,000, respectively, for the three and six months ended June 30, 2015. The significant other comprehensive loss for the three and six month periods ended June 30, 2016, which decreased our equity, reflects the impact of the weakening of the British Pound on the equity of our UK-based subsidiary DPL following the referendum in the UK on membership in the European Union. LIQUIDITY AND CAPITAL RESOURCES On June 30, 2016, we had cash and cash equivalents of $1,212,000. This compares with cash and cash equivalents of $1,241,000 at December 31, 2015. The decrease in cash and cash equivalents was primarily due to the net cash provided from operation of $134,000, offset by capital expenditures of $74,000 and the effect of exchange rate fluctuations on cash of $89,000. Net cash provided by operating activities totaled $134,000 for the six months ended June 30, 2016, compared to net cash used by operating activities of $250,000 for the six months ended June 30, 2015. In the 2016 period, the increase in net cash provided from operating activities compared to the 2015 period was mainly due to a decrease in loss and a decrease in inventories. Net cash used in investing activities was $74,000 for the six months ended June 30, 2016 compared to net cash used in investing activities of $105,000 for the six months ended June 30, 2015. The investing activities for both periods represented purchases of property and equipment net of retirements. There were no financing activities in the three and six months ended June 30, 2016 and June 30 2015. We believe that cash provided by operating activities as well as our cash and cash equivalents will be sufficient to meet our anticipated cash needs for at least the next 12 months. We believe we have adequate resources at this time to continue our operational and promotional efforts to increase sales and support our current operation. However, if we do not increase our sales, we may have to raise money through debt or equity offerings, which may dilute shareholders’ equity. CRITICAL ACCOUNTING POLICIES In our Annual Report on Form10-K for the year ended December 31, 2015, we identified the critical accounting policies which affect our more significant estimates and assumptions used in preparing our consolidated financial statements. The basis for developing the estimates and assumptions within our critical accounting policies is based on historical information and known current trends and factors. The estimates and assumptions are evaluated on an ongoing basis and actual results have been within our expectations. We have not changed these policies from those previously disclosed in our Annual Report. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable for a smaller reporting company. 18 ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We have established disclosure controls and procedures designed to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in SEC rules and forms and is accumulated and communicated to management, including the principal executive officer and principal financial officer, to allow timely decisions regarding required disclosure. Our principal executive officer and principal financial officer, with the assistance of other members of the Company's management, have evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this quarterly report.Based upon such evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective as of the end of the period covered by this quarterly report. Changes in Internal Control over Financial Reporting During the period covered by this quarterly report, there were no significant changes in our internal control over financial reporting or in other factors that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None ITEM 1A. RISK FACTORS The risk factors listed in this section provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. Readers should be aware that the occurrence of any of the events described in these risk factors could have a material adverse effect on our business, results of operations and financial condition. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. We generated an operating and net loss during the three and six months ended June 30, 2016 and June 30, 2015, we have historically experienced operating and net losses, and we may experience such losses in the future. For the six months ended June 30, 2016, we had an operating loss of $189,000 and a net loss of $127,000 compared to an operating loss of $1,003,000 and a net loss of $1,096,000 for the year ended December 31, 2015 .Although we have actively taken steps to increase our revenue and reduce manufacturing and operating costs, we may incur operating and net losses in the future unless we increase revenues by selling current and custom design products and continue seeking manufacturing cost reductions through contract manufacturers. We depend on Advice Electronics Ltd. (
